DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-12, 16, and 18-20 are pending.
Claims 9-12 are withdrawn from further consideration as being directed to a non-elected invention.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2020 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,574,103 to Wu et al. cited in previous Office action (herein Wu) in view of Industrial Solvent Handbook by .
Regarding claim 1, Wu teaches an acid cured coating composition (abstract) comprising a polyfunctional hydroxy group containing compound corresponding to the acrylic polyol recited in the instant claims, a 1,3,5-triazine-2,4,6-tris-carbamate corresponding to the melamine carbamate crosslinker recited in the instant claims, and an acid cure catalyst corresponding to the acid catalyst recited in the instant claims (Col 2, lines 20-25).  Wu teaches that the polyfunctional hydroxy group containing compound can be a hydroxyfunctional acrylic resin (Col 3, lines 4-5).  One of ordinary skill in the art would recognize that a hydroxyfunctional acrylic resin that is polyfunctional would meet the requirements of being an acrylic polyol.  Wu also teaches that one of the benefits of a 1,3,5-triazine-2,4,6-tris-carbamate based system is the absence of formaldehyde emissions (Col 1, lines 36-40).  Wu teaches that a solvent can be used to aid the application and transport of the composition wherein the solvents are chosen from alcohols, ketones, ethers, esters, water, aliphatic hydrocarbons, aromatic hydrocarbons, halogenated hydrocarbons, and mixtures thereof (Col 7, lines 39-44).  While Wu does not teach that the composition is a planarization coating for polyester substrates, Wu teaches that the curable compositions have utility in coatings such as general industrial coatings, can be used as an adhesive composition (Col 2, lines 41-45), and can be coated onto plastics (Col 8, line 61).  Therefore, one of ordinary skill in the art would reasonably consider the coating composition of Wu to be capable of being used as a planarization coating for polyester substrates.  Wu teaches that the composition can be applied via various methods that include electrostatic spraying (Col 8, lines 24-27).
Wu is silent as to the halogenated hydrocarbon solvents being methylene chloride and the preferred amount of solvent or solids.
Regarding the halogenated hydrocarbon solvents being methylene chloride, Cheremisinoff teaches aliphatic solvents make up the largest share of halogenated hydrocarbons and that chlorinated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the halogenated hydrocarbon of Wu to be methylene chloride as taught by Cheremisinoff because it is the most widely used halogenated hydrocarbon solvent (page 49, middle), possesses aggressive solvency, has no flash point, and is not a significant source of atmospheric pollution (page 53, top).
Regarding the amount of solvent in the composition, Nazaryan teaches a coating composition for coating a substrate (abstract).  Nazaryan teaches that in some applications, such as spray applications, the composition can be thinned with a solvent such as methylene chloride in an amount of from 10 wt% to 90 wt% (Col 4, lines 18-34).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the solvent of Wu in the amounts taught by Nazaryan because it is advantageous for spray applications (Col 4, lines 18-34).  Additionally, Nazaryan teaches that one of ordinary skill in the art can determine how much is needed based on the desired evaporation rate, type of spraying or other application equipment, and desired thickness of applied coat (Col 4, lines 18-34), i.e. one of ordinary skill in the art would optimize the amount of solvent.  See MPEP 2144.05(II).
Regarding the solids content, one of ordinary skill in the art would recognize that a solvent content of 10 wt% to 90 wt% as taught by Nazaryan would result in a solids content of 10 wt% to 90 wt% which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Evidence of this can be found in Wu, for example in the preparation of copolymer B of inventive example 1 (Col 9, lines 11-25).  Adding the non-solvent components results in a solids content of about 70%.  Examiner notes that while Wu 
Regarding claims 2-3, Wu, Cheremisinoff, and Nazaryan teach all the limitations of claim 1 as discussed above.
Wu teaches that the preferred species of 1,3,5-triazine-2,4,6-tris-carbamate are 2,4,6-tris-(methoxycarbonylamino)-1,3,5-triazine and 2,4,6-tris-(butoxycarbonylamino)-1,3,5-triazine (col 6, lines 14-16) which meet the limitations of claims 2 and 3.
 Regarding claims 4 and 5, Wu, Cheremisinoff, and Nazaryan teach all the limitations of claim 1 as discussed above.
Wu teaches that the molar ratio of hydroxyl groups in the polyfunctional hydroxyl group containing compound to functional groups of the 1,3,5-triazine-2,4,6-tris-carbamate is from 0.8:1.0 to 1.2:1 (Col 7, lines 5-9).  This range of ratio would result in a content of the polyfunctional hydroxyl group containing compound and the 1,3,5-triazine-2,4,6-tris-carbamate that overlap the ranges recited in instant claims 4 and 5 as evidenced by the inventive examples of Wu which have contents that fall within the claimed ranges (Col 10, lines 15-23).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 6, Wu, Cheremisinoff, and Nazaryan teach all the limitations of claim 1 as discussed above.
As discussed above, the composition of Wu as modified according to Cheremisinoff and Nazaryan has a methylene chloride content of 10 wt% to 90 wt%.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 7
Wu teaches that suitable acid cure catalysts include dodecylbenzene sulfonic acid, polyphosphoric acid, dimethyl acid pyrophosphate, dinonyl naphthene disulfonic acid, para-toluenesulfonic acid, oxalic acid, and carboxylic acid (Col 6, lines 40-58).
Regarding claim 8, Wu, Cheremisinoff, and Nazaryan teach all the limitations of claim 1 as discussed above.
Wu teaches that the acid catalyst is present at 0.01-3 wt% based on total weight of the polyfunctional hydroxyl group containing compound and the 1,3,5-triazine-2,4,6-tris-carbamate.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2011/0100454 to Adam et al. cited in previous Office action (herein Adam) in view of U.S. Patent 5,574,103 to Wu et al. cited in previous Office action (herein Wu).
Regarding claim 16, Adam teaches a composite film comprising a polymeric substrate and a planarizing coating layer (abstract) for use in electronic devices (paragraph 0001).  Adam teaches that the polymeric substrate is preferably polyester (paragraph 0008).  Adam also teaches that the planarizing coating composition comprises a polyacrylic acid, a crosslinking agent, and a solvent (paragraph 0045).  Adam teaches that the planarizing coating has a thickness of from 1 to 20 microns (paragraph 0056).
Adam is silent as to the planarizing coating composition being a composition as recited in instant claim 16.
Wu teaches an acid cured coating composition (abstract) comprising a polyfunctional hydroxy group containing compound corresponding to the acrylic polyol recited in the instant claims, a 1,3,5-triazine-2,4,6-tris-carbamate corresponding to the melamine carbamate crosslinker recited in the instant claims, and an acid cure catalyst corresponding to the acid catalyst recited in the instant claims 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planarizing coating composition to be the coating composition as taught by Wu because it gives good etch resistance, an absence of formaldehyde emissions during curing (Col 1, lines 37-40), and lowered curing temperatures (Col 2, lines 13-16).
Regarding claim 18, Adam and Wu teach all the limitations of claim 16 as discussed above.
Adam teaches that the planarizing coating has a surface roughness, Ra, of less than 0.7 nm (paragraph 0058).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claims 19-20U.S. Pre-grant Publication 2011/0100454 to Adam et al. cited in previous Office action (herein Adam) in view of U.S. Patent 5,574,103 to Wu et al. cited in previous Office action (herein Wu) as applied to claim 16 above and in further view of U.S. Pre-grant Publication 2011/0135808 to Liu et al. cited in previous Office action (herein Liu).
Regarding claims 19 and 20, Adam and Wu teach all the limitations of claim 16 as discussed above.
Adam teaches that an electrode layer can be applied to the composite film wherein the electrode layer is made of gold (paragraph 0067).
Adam is silent as to the electrode layer being a made from a conductive composition.
Liu teaches a composition for forming conductive features on a substrate (abstract) wherein the composition comprises a polymeric binder, a liquid, and a plurality of metal nanoparticles (paragraph 0008).  Liu teaches that the nanoparticles are a metal alloy of silver and one, two, or more metals (paragraph 0015).  Liu also teaches that the conductive features formed by the composition have a conductivity of more than 100 Siemens/cm (paragraph 0068).  Page 11, paragraph 0031 of the instant specification disclose that conductive compositions comprising silver nanoparticles are suitable for the instant invention; therefore, one of ordinary skill in the art would reasonably consider conductive traces formed from the composition of Liu to meet the limitations of instant claim 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the electrode layer of Adam from the conductive composition of Liu because the composition has an increased shelf life, is environmentally safe (paragraph 0005), and silver is much lower in cost than gold (paragraph 0001).
Response to Amendment
In view of Applicant’s amendments filed 18 November 2020, the previous rejection of claim 1 under 35 U.S.C. 103 has been updated.
Applicant's arguments filed 18 November 2020 have been fully considered but they are not persuasive. 
Applicant argues that Wu does not teach the claimed solvent and solids contents (Remarks, pages 8-9).  Wu was not relied upon to teach the claimed solvent and solids contents, Nazaryan was relied upon as a secondary reference to teach the claimed solvent and solids contents.
Applicant argues that there is no motivation to modify Wu to have solvent and solids contents that teach or render obvious the claimed ranges (Remarks, page 9).  As discussed above, Nazaryan teaches that a solvent content of 10 wt% to 90 wt%, and therefore a solids content of 10 wt% to 90 wt%, and that such amounts are advantageous for spray applications (Col 4, lines 18-34).  Additionally, Nazaryan teaches that one of ordinary skill in the art can determine how much is needed based on the desired evaporation rate, type of spraying or other application equipment, and desired thickness of applied coat (Col 4, lines 18-34), i.e. one of ordinary skill in the art would optimize the amount of solvent.  See MPEP 2144.05(II). 
Applicant argues that Nazaryan is limited to a teaching of a composition containing about 60 wt% to about 95 wt% of a high temperature epoxy (Remarks, pages 9-10).  Applicant is improperly limiting Nazaryan to a single embodiment.  Nazaryan explicitly teaches that in some applications a solvent content of 10 wt% to 90 wt% is preferred.
Applicant argues one would not modify Wu according to Nazaryan because it may result in a thinner coating which would provide less etch resistance.  Applicant argues that coating thickness is directly responsible for etch resistance performance (Remarks, pages 10-13).   Examples D and E of Wu (see Table 3) have exactly the same thickness, 46 microns, but drastically differing etch resistance (see Table 5 wherein coating D only swelled while coating E etched down to base coat).  Such teaches go directly against Applicant’s arguments that coating thickness is directly responsible for etch resistance.  Wu would appear to teach that etch resistance is independent of coating thickness.  
Applicant argues that Wu does not teach a coating having the claimed thickness and one would not modify the thickness taught by Wu to be the claimed thickness (Remarks, page 14).  Adams teaches 
Applicant argues that the composition of Wu would not work in the thicknesses taught by Adams because it would result in poor etch resistance.  As discussed above, Examples D and E of Wu (see Table 3) have exactly the same thickness, 46 microns, but drastically differing etch resistance (see Table 5 wherein coating D only swelled while coating E etched down to base coat).  Such teaches go directly against Applicant’s arguments that coating thickness is directly responsible for etch resistance.  Wu would appear to teach that etch resistance is independent of coating thickness.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ZACHARY M DAVIS/Examiner, Art Unit 1783